McLaughlin, J. (dissenting):
The land described in the deed of conveyance from the trustees of the town of Westchester to Ryan, in my opinion, ran not only to the bank but to the center of Westchester creek. (Smith v. Bartlett, 180 N. Y. 360.) There is nothing in the deed to indicate an intent to reserve the land between high-water mark and the center of the creek, and if such had been the intent it seems to me appropriate words would have been used for that purpose. (Fulton Light, Heat & Power Co. v. State of New York, 200 N. Y. 400.) This view is also strengthened by the fact that the parcel conveyed was for a mill site, which necessarily included the water in the creek required for its full enjoyment.
I, therefore, dissent from the conclusion reached by Mr. Justice Scott and vote to affirm the order appealed from.
■ Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, and awards for damage ordered to be paid as directed in opinion. Order to he settled on notice.